On November 13, 1992, this court stayed the execution of sentence in this case pending exhaustion of state post-conviction remedies. On December 15, 1993, this court affirmed the decision of the court of appeals in case No. 93-1766, which was appellant’s appeal of the denial of his application for reopening. On November 9,1994, this court overruled appellant’s motion to certify the record in case No. 94-1691, which was appellant’s appeal of his post-conviction case under R.C. 2953.21. On December 14, 1994, this court denied appellant’s motion for reconsideration of its November 9, 1994 decision. On December 14, 1994, this court also denied appellant’s motion for reconsideration under S.CtPrac.R. XI(1)(B). On January 19, 1994, this court denied appellant’s motion for reconsideration of its decision in case No. 93-1766.
On November 22, 1994, appellee filed a motion requesting that this court set an execution date and asserting that, under State v. Steffen (1994), 70 Ohio St.3d 399, 639 N.E.2d 67, all state proceedings are now complete. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the November 13,1992 entry staying execution of sentence be, and is hereby, revoked, effective February 3, 1995.
IT IS HEREBY ORDERED by this court that the sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Thursday, the 4th day of May, 1995, in accordance with the statutes so provided.
*1462IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.